department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp tl-n-7142-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from attn attorney jasper l cummings jr associate chief_counsel cc corp subject consideration of anti-avoidance provisions disclosure statement this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend pcorp ycorp jvcorp tl-n-7142-99 scorp sec_2corp zproduct qcompany date1 date2 date3 date4 date5 date6 date7 date8 date9 date10 date11 date12 date year1 year2 year3 year4 aa tl-n-7142-99 bb issue whether any of the anti-avoidance rules of the consolidated_return_regulations should be applied with respect to the loss described below conclusion the record does not adequately support application of any of the anti-avoidance rules of the consolidated_return_regulations to the loss described below facts the taxpayer is an affiliated_group_of_corporations filing on a consolidated basis the common parent of the consolidated_group is pcorp pcorp became the common parent of the consolidated_group through a series of acquisitions and mergers starting on date1 the predecessor common parent was ycorp references herein to the consolidated_group prior to date1 are to the ycorp group on date2 as a joint_venture ycorp and jvcorp incorporated scorp the purpose of scorp is to develop and produce zproduct jvcorp is a customer of scorp the amended and restated certificate of incorporation of scorp dated date3 authorized scorp to issue shares of class a and class b common_stock voting power to elect of the board_of directors vested exclusively in the holders of the class a common_stock the voting power to elect the remaining directors vested in the class b common_stock from date4 through date5 in return for capital contributions scorp issued a total of aa shares of class a common_stock to a member of the ycorp group sec_2corp also from date4 through date5 in return for capital contributions scorp issued a total of bb shares of class b common_stock to jvcorp the voting control enabled scorp to be a member of the ycorp group by amendment dated date6 the scorp project agreement was amended to provide that preferred_stock would be issued in return for future capital contributions the certificate of incorporation for scorp was accordingly amended and restated on date7 resulting in a recapitalization as a result of the foregoing the two classes of the scorp common_stock were converted into one class of common_stock and one class of preferred_stock as described in sec_1504 of the internal_revenue_code tl-n-7142-99 as a result of the scorp stock conversion recapitalization in date5 sec_2corp held of the scorp common_stock while jvcorp held of the scorp common_stock and all of the scorp preferred_stock scorp remained a member of the ycorp group after the recapitalization beginning in year1 scorp issued preferred_stock in return for capital contributions a table prepared by the taxpayer indicates that the last block of preferred_stock in question was issued on date8 in return for contributions made from date9 through date10 as of date11 pcorp owned of the scorp common_stock and jvcorp owned the remaining pcorp owned of the preferred_stock and jvcorp owned scorp was a first tier subsidiary of pcorp during the taxable years year2 through year3 scorp incurred operating losses that were fully absorbed and reported on the returns of the consolidated_group pursuant to the investment_adjustment rules of sec_1_1502-32 the scorp losses resulted in a reduction of the basis of the scorp common_stock held by pcorp by the end of year4 pcorp had an excess_loss_account ela or the equivalent of negative_basis with respect to its scorp common_stock pcorp sold two businesses during the year4 taxable_year and recognized a long- term capital_gain therefrom in order to offset this long-term_capital_gain pcorp offered to sell its scorp preferred_stock to jvcorp for purposes of the stock sale to jvcorp pcorp performed a financial analysis of scorp to determine scorp’s future profitability according to the taxpayer qcompany analyzed spreadsheets prepared by pcorp and arrived at a fair_market_value for the scorp preferred_stock owned by pcorp of an amount less than the issue_price on date12 pcorp entered into a stock purchase agreement with jvcorp to sell all of its scorp preferred_stock to jvcorp the stock purchase agreement between jvcorp and pcorp for the scorp preferred_stock did not alter the rights and privileges attached to the preferred_stock so as to impact the ownership test pcorp recognized a long-term_capital_loss on the sale of its scorp preferred_stock at the time pcorp sold the preferred_stock no extraordinary gains or duplicated losses existed pursuant to sec_1 c pcorp reduced the loss to account for positive investment adjustments pcorp filed a statement pursuant to sec_1 c law and analysis i law the final consolidated_return_regulations as amended by t d 1994_2_cb_200 added anti-avoidance provisions references herein to the proposed tl-n-7142-99 consolidated_return_regulations are to the proposed_regulations to which the final regulations under t d relate see notice of proposed rulemaking 1992_2_cb_627 co-30-92 1992_48_irb_27 date unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue the principal operative consolidated_return_regulations in the instant case are sec_1_1502-32 investment adjustments excess loss accounts and loss disallowance the investment adjustments rules sec_1_1502-32 in general provides rules for adjusting the basis of the stock of a subsidiary s owned by another member p sec_1 a the purpose of the adjustments is to treat p and s as a single entity so that consolidated_taxable_income reflects the group’s income id adjustments under sec_1_1502-32 are made as of the close of each consolidated_return_year and as of any other time an interim adjustment if a determination at that time is necessary to determine a tax_liability of any person sec_1_1502-32 p’s basis in s’s stock is increased by positive adjustments and decreased by negative adjustments sec_1_1502-32 negative adjustments may exceed p’s basis in s’s stock sec_1_1502-32 the resulting negative_amount is p’s excess_loss_account ela in s’s stock id the amount of the adjustment determined as of the time of the adjustment is the net amount of s’s i taxable_income or loss ii tax-exempt_income iii noncapital nondeductible expenses and iv distributions sec_1_1502-32 in general the portion of the adjustment pertaining to negative adjustments for distributions is allocated to the shares of s’s stock to which the distribution relates sec_1_1502-32 the remainder of the adjustment adjustments for taxable_income or loss tax-exempt_income and noncapital nondeductible expenses is allocated among the shares of s’s stock id if the remainder of the adjustment is positive it is allocated first to any preferred_stock to the extent provided in sec_1_1502-32 and then to the common_stock as provided in as amended by t d 1994_2_cb_200 in general sec_1_1502-32 and sec_1_1502-19 are applicable with respect to consolidated_return years beginning on or after date sec_1_1502-32 sec_1 h sec_1 is applicable with respect to dispositions and deconsolidations on or after date sec_1 h tl-n-7142-99 sec_1_1502-32 id if the remainder of the adjustment is negative it is allocated only to common_stock as provided in sec_1_1502-32 id sec_1_1502-32 defines preferred_stock for purposes of the section as stock that is limited and preferred as to dividends and has a liquidation preference a class of stock that is not described in sec_1504 however is not treated as preferred_stock for purposes of sec_1_1502-32 if members own less than of each class of common_stock determined without taking sec_1_1502-32 into account sec_1 d the anti-avoidance rule_of sec_1_1502-32 provides that if any person acts with a principal purpose contrary to the purposes of the section to avoid the effect of the rules of the section or apply the rules of the section to avoid the effect of any other provision of the consolidated_return_regulations adjustments must be made as necessary to carry out the purposes of the section sec_1_1502-32 the excess_loss_account rules sec_1_1502-19 in general provides rules for a member p to include in income its ela in the stock of another member s sec_1_1502-19 the purpose of the ela is to recapture in consolidated_taxable_income p’s negative adjustments with respect to s’s stock eg under sec_1_1502-32 from s’s deductions losses and distributions to the extent the negative adjustments exceed p’s basis in the stock id p’s ela is treated for all federal_income_tax purposes as basis that is a negative_amount sec_1_1502-19 in general if p is treated under sec_1_1502-19 as disposing of a share of s’s stock p takes into account its ela in the share as income or gain from the disposition sec_1_1502-19 for purposes of sec_1_1502-19 in general p is treated as disposing of a share of s’s stock upon the occurrence of one of three events p transfers or otherwise ceases to own the share for federal_income_tax purposes or p takes into account gain_or_loss in in general under sec_1504 the term stock does not include any stock which is not entitled to vote is limited and preferred as to dividends and does not participate in corporate growth to any significant extent has redemption and liquidation rights which do not exceed the issue_price of such stock except for a reasonable redemption_premium or liquidation premium and is not convertible into another class of stock tl-n-7142-99 whole or in part with respect to the share p or s deconsolidates or s becomes worthless sec_1_1502-19 the anti-avoidance rule_of sec_1_1502-19 provides that if any person acts with a principal purpose contrary to the purposes of the section to avoid the effect of the rules of the section or apply the rules of the section to avoid the effect of any other provision of the consolidated_return_regulations adjustments must be made as necessary to carry out the purposes of the section sec_1_1502-19 the loss_disallowance_rule the loss_disallowance_rule ldr of sec_1 generally provides that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary sec_1 a the term disposition is defined under sec_1 a as any event in which gain_or_loss is recognized in whole or in part sec_1 c provides in general that the amount of loss disallowed under sec_1 a with respect to a share of stock shall not exceed the sum of the following amounts i extraordinary gain dispositions ii positive investment adjustments and iii duplicated_loss the anti-avoidance rule_of sec_1 provides that the rules of sec_1 must be applied in a manner that is consistent with and reasonably carries out their purposes and that if a taxpayer acts with a view to avoid the effect of the rules of sec_1 adjustments must be made as necessary to carry out their purposes sec_1 e ii analysis in reviewing the propriety of the loss claimed on the sale of the preferred_stock you have asked whether any of the anti-avoidance rules may apply given the following assumptions all of the scorp common_stock is sec_1504 stock and all of the scorp preferred_stock is sec_1504 preferred_stock and therefore tl-n-7142-99 is not sec_1504 stock scorp has properly been a member of the consolidated_group for all relevant years up to and including year3 pcorp accurately computed its ela in the scorp common_stock and pcorp properly limited its loss on the sale of the scorp preferred_stock pursuant to sec_1 c the loss on the sale of the preferred_stock follows from the above assumptions and the general operation of the investment_adjustment rules of sec_1_1502-32 both prior to and after amendment by t d hence we have considered the anti-avoidance provision of sec_1_1502-32 discussed infra we also have considered the anti-avoidance provisions of sec_1_1502-19 and sec_1 e however the record does not adequately reflect that the taxpayer acted as of yet to avoid having to take into income the ela associated with the common_stock or otherwise avoid application of sec_1_1502-19 given the assumptions that the taxpayer properly accounted for positive investment adjustments and that there was no duplicated_loss or extraordinary gain there is no indication that the taxpayer acted to avoid application of sec_1 therefore the focus of our discussion is on sec_1_1502-32 sec_1_1502-32 provides five examples illustrating the principles of the anti-avoidance rule_of paragraph e they are preferred_stock treated as common_stock contribution of appreciated_property only corporations belonging to an affiliated_group may file a consolidated_return sec_1501 generally stated an affiliated_group is a chain of corporations in which a common parent owns directly stock possessing at least percent of the voting power and percent of the value of all classes of stock sec_1504 and however for purposes of determining affiliation under sec_1504 the term stock does not include any stock which is not entitled to vote is limited and preferred as to dividends and does not participate in corporate growth to any significant extent has redemption and liquidation rights which do not exceed the issue_price of such stock except for a reasonable redemption_premium or liquidation premium and is not convertible into another class of stock sec_1504 prior to amendment by t d sec_1_1502-32 provided in relevant part that the negative adjustment with respect to a share of stock which is limited and preferred as to dividends shall be the amount of the distributions made by the subsidiary during the taxable_year with respect to such share out of earnings_and_profits of the subsidiary see also sec_1_1502-32 prior to amendment by t d tl-n-7142-99 reorganizations post-deconsolidation basis adjustments and pre- consolidation basis adjustments the facts of the instant case are somewhat analogous to the first example which provides as follows example preferred_stock treated as common_stock a facts s has shares of common_stock and shares of preferred_stock described in sec_1504 p own sec_80 shares of s’s common_stock and all of s’s preferred_stock the shareholders expect that s will have negative adjustments under paragraph b of this section for year sec_1 and all of which will be allocable to s’s common_stock the negative adjustments will have no significant effect on the value of s’s stock and s will have offsetting positive adjustments thereafter when the preferred_stock was issued p intended to cause s to recapitalize the preferred_stock into additional common_stock at the end of year in a transaction described in sec_368 p’s temporary ownership of the preferred_stock is with a principal purpose to limit p’s basis reductions under paragraph b of this section to of the anticipated negative adjustments the recapitalization is intended to cause significantly more than of the anticipated positive adjustments to increase p’s basis in s’s stock because of p’s increased ownership of s’s common_stock immediately after the recapitalization b analysis s has established a transitory capital structure with a principal purpose to enhance p’s basis in s’s stock under this section under paragraph e of this section all of s’s common and preferred_stock is treated as a single class of common_stock in year sec_1 and for purposes of this section thus s’s items are allocated under the principles of paragraph c ii of this section and p decreases its basis in both the common and preferred_stock accordingly like the example the capital structure here contributed to the loss in issue specifically the operating losses utilized by the group were funded by purchases of preferred_stock but negative_basis adjustments and any resulting ela for utilization of those losses applied exclusively to the common_stock this effectively preserved the basis in the preferred_stock and enabled the loss in issue unlike the example however it is difficult to characterize the capital structure here as transitory further arguably the purchases of the preferred_stock made from year1 through date13 --and not the sale of the preferred_stock in year4--constitute the act referred to in paragraph e consequently the focus of the inquiry under sec_1_1502-32 could be on acts committed a considerable number of years prior to the examination period and prior to promulgation of the final consolidated_return_regulations this would make fact-gathering particularly difficult as well as complicate the issue of the taxpayer’s intent because the acts occurred while different rules were in effect tl-n-7142-99 moreover note that the loss at issue remains subject_to potential recapture in the form of the ela in the common_stock positive basis adjustments will be made to the ela in the common_stock as scorp earns sufficient taxable_income sec_1_1502-32 also the ela in the scorp common_stock may be triggered all at once by a disposition of the stock including a deconsolidation of either pcorp or scorp or a determination of worthlessness of scorp sec_1_1502-19 and c in view of the foregoing we do not recommend consideration be given to sec_1_1502-32 however should the taxpayer attempt to avoid the ela in the common_stock at that time consideration should be given to the anti- avoidance rule under sec_1_1502-19 finally as an aside to this discussion and for future reference note that in appropriate cases consideration may be given to arguments such as whether the preferred_stock qualifies as or is to be respected as preferred_stock for purposes of the consolidated_return_regulations in general or whether scorp properly has been a member of the affiliated_group within the meaning of sec_1504 see 165_f3d_822 11th cir aff’g 109_tc_133 case development tl-n-7142-99 please call if you have any further questions by steven j hankin senior technician reviewer cc corp
